DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, 10, 19-20, 23-24 and 26-27 have been amended. Claim 12-14 have been cancelled. No claims have been added. Claims 1-3, 6, 8-11 and 18-27 are pending.

Response to Arguments
Applicant's arguments filed on May 10, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that the combination of Lee et al (US 20150304076 A1, Priority Date: Jun 26, 2015), Choi#1 et al (US 20160285663 A1, Priority Date: February 4, 2016) and Noh et al (US20130148592A1) fails to teach or suggest "the first transmission of the first symbol set associated with the first partitioned bit set and the second transmission of the second symbol set associated with the first partitioned bit set are spatially and temporally offset from each other” in amended claim 1. 
In response the Examiner respectfully disagrees because Lee’076 discloses: “FIG. 11 is a block diagram showing an exemplary structure of a transmitter for generating a non-precoded CSI-RS” (par 0134), “a transmitter 300 includes a layer mapper 310…and Nt resource element mappers 340-1, . . . , 340-Nt. Herein, Nt denotes the number of Tx antennas of the transmitter 300” (par 0135), “The different CSI-RS patterns may have a format in which one CSI-RS pattern is shifted along a time axis” (par 0195).  Therefore Lee’076 discloses "the first transmission of the first symbol set associated with the first partitioned bit set and the second transmission of the second symbol set associated with the first partitioned bit set are spatially and temporally offset from each other”. Here CSI-RS patterns shifted along a time axis and transmitted on different Tx antennas can be equated to “spatially and temporally offset from each other”, CSI-RS transmitted on each of two Tx antenna can be equated to “the first transmission of the first symbol set associated with the first partitioned bit set and the second transmission of the second symbol set associated with the first partitioned bit set” . To be noticed, “RS generator 420 is configured to generate R RS sequences. The R RS sequences can be expressed by RS #0, RS #1, . . . , RS #R−1. Each of the R RS sequences includes a plurality of RS symbols. The RS symbol may be a complex-valued symbol” (par 0146), “The precoder 430 is configured to generate Nt transmit streams by performing precoding on R spatial streams” (par 0148), therefore output of precoder are symbols and therefore CSI-RS are composed by symbols.  
Therefore, the cited references teach the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claim 20 which recites similar features. 

The Applicant alleged that the combination of Lee et al (US 20150304076 A1, Priority Date: Jun 26, 2015), Choi#1 et al (US 20160285663 A1, Priority Date: February 4, 2016) and Noh et al (US20130148592A1) fails to teach or suggest "the first transmission associated with the first SC channel and the second transmission associated with the second SC channel are indexed using a single, common index” in amended claim 1.
In response the Examiner respectfully disagrees because Lee’076 discloses: “The multiple carrier system supports carrier aggregation” (par 0214), “In the multiple carrier system, a different type of CSI-RS can be used for each component carrier or component carrier group. When one UE receives a signal through a plurality of component carriers, the different type of CSI-RS can be received and used for each component carrier” (par 0215), “the different types of CSI-RSs can be identified since resource elements are identified on the time/frequency domains. The different CSI-RS patterns may have a format in which one CSI-RS pattern is shifted along a time axis or a frequency axis”(par 0195). Therefore Lee’076 teaches: "the first transmission associated with the first SC channel and the second transmission associated with the second SC channel are indexed using a single, common index”. Here different type of CSI-RS transmitted on each component carriers of multiple carrier supporting carrier aggregation can be equated to “the first transmission associated with the first SC channel and the second transmission associated with the second SC channel”, and the different types of CSI-RSs identified since resource elements are identified on the time/frequency domains can be equated to “indexed using a single, common index”. Fig. 17 shows example of indexed by subframe. 
Therefore, the cited references teach the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claim 20 which recites similar features.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 19 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150304076 A1, Priority Date: Jun 26, 2015) in view of Choi#1 et al (US 20160285663 A1, Priority Date: February 4, 2016), and further in view of Noh et al (US20130148592A1).

Regarding claim 1 (Currently Amended), Lee’076 discloses a method implemented by a wireless transmit/receive unit (WTRU) for transmission of symbols using aggregated channels (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), comprising: 
receiving, at the WTRU, a set of bits (see, Fig. 9, receives bit-stream at transmitter (UE), par 0108 and 0111); 
partitioning the set of bits into a plurality of partitioned bit sets (Note, each of the Q channel encoders receives information bits and generate an encoded bits, size of the encoded bits are various according to the size of the information bit and a channel coding scheme, par 0122. Noted, here size of information bits are determined according to size of the information bit and a channel coding scheme, and therefore partitioned into a plurality of partitioned bit sets); 
generating first and second complex-valued symbols based on the partitioned bit sets (Note, FIG. 10, size of information bits are determined according to size of the information bit and a channel coding scheme, and therefore partitioned into a plurality of partitioned bit sets, par 0122) using dual modulation at least in part by (i) mapping the partitioned bit sets to a first symbol set (see, fig. 10, complex-valued symbols in the transmit stream on first antenna, par 0124) using a first constellation mapping associated with a first constellation and (ii) mapping the partitioned bit sets to a second symbol set (see, fig. 10, complex-valued symbols in the transmit stream on second antenna, par 0124) using a second constellation mapping associated with a second constellation (see, Fig.9-10,  information processor of transmitter(UE) generates Nt transmit complex-valued symbols from the bit stream of information using a modulation scheme, par 0108, 0111-0112, 0118, 0124. Noted: LTE system supports transmission of 1, 2, or 4 antennas (therefore optionally Nt=2), Q=Nt=R=2 and thus dual modulation scheme supported, par 0089, 0109, 0124-0126), wherein the first constellation mapping and the second constellation mapping each map a respective partitioned bit set to different constellation signal points (see, Fig. 10, each of the modulation mappers generates complex-valued modulation symbols using respective configurable modulation scheme for each codeword, modulation mapper generate modulation symbol by mapping the scrambled bit for the codeword to a symbol for representing a location on a signal constellation and scrambled bit was processed by channel encoder and scrambler from information bits, par 0122-0124); and 
transmitting, by the WTRU, (1) a first transmission of the first symbol set associated with a first partitioned bit set (see, fig. 10 and 11, spatial streams SS #0 generated by layer mapper for the first antenna, mapping could be equated to partition, par 0137) using a first single carrier (SC) channel and (2) a second transmission of the second symbol set associated with the first partitioned bit set (see, fig. 10 and 11, spatial stream SS #1 generated by layer mapper for the second antenna, mapping could be equated to partition, par 0137) using a second SC channel (see, Fig. 11, information bits processed by layer mapper, precoder and resource element mappers and then transmitted by antennas and selection from a plurality of sub-bands using a single carrier, par 0076, 0116-0117, 0134-0142. Noted: resource element mapper #n is configured to map the transmit stream #n to resource elements in a resource block allocated for information transmission using single carrier, par 0113 and 0116),
wherein: 
the first transmission (see, spatial stream on first antenna, par 0148) of the first symbol set associated with the first partitioned bit set (see, CSI-RS transmitted on each of two Tx antenna, par 0134) and the second transmission (see, spatial stream on second antenna, par 0148) of the second symbol set associated with the first partitioned bit set are spatially and temporally offset from each other (see, FIG. 11, CSI-RS patterns transmitted on first and second Tx antennas are shifted along a time axis, par 0134-135, 0195. Noted, CSI are symbols by virtue of RS symbol may be a complex-valued symbol, par 0146 and 0148). 
the first transmission (see, different type of CSI-RS transmitted on each component carriers of multiple carrier supporting carrier aggregation, par 0214-0215) associated with the first SC channel (see, first component carrier of multiple carrier supporting carrier aggregation, par 0214-0215) and the second transmission associated with SC channel (see, second component carrier of multiple carrier supporting carrier aggregation, par 0214-0215) are indexed using a single, common index (see, different type of CSI-RS transmitted on each component carriers of multiple carrier supporting carrier aggregation can be identified since resource elements are identified on the time/frequency domains, par 0195, 0214-0215. Noted, Fig. 17 shows example of indexed by subframe, par 0195).
Lee’076 discloses all the claim limitations but fails to explicitly teach:
wherein the first constellation mapping and the second constellation mapping each map a respective partitioned bit set to different constellation signal points and the second constellation mapping is representative of a mapping which is associated with a rotated first constellation.
transmitting, by the WTRU using the aggregated channels, (1) a first transmission of the first symbol set associated with a first partitioned bit set using a first single carrier (SC) channel in the aggregated channels and (2) a second transmission of the second symbol set associated with the first partitioned bit set using a second SC channel in the aggregated channels,

However Choi#1’663 from the same field of endeavor (see, fig. 1, apparatus to transmit broadcast signals with handheld profile designed for use in handheld and vehicular devices, par 0061 and 0110) discloses: wherein the first constellation mapping and the second constellation mapping each map a respective partitioned bit set (see, each of dual cell-word streams splitted by the Cell-word demultiplexer 5010-1, 0174) to different constellation signal points and the second constellation mapping is representative of a mapping which is associated with a rotated first constellation (Note, fig. 5b, two constellation mappers can modulate each cell words from the bit interleaver to complex-value constellation symbols, and then processed by MIMO encoder with phase hoping, phase hopping performs phase shift on one side transmitter as shown on fig. 32, par 0173, 0456. Noted: phase shift on one side transmitter of the two transmitters after constellation mapper as shown in fig. 5 is equivalent to both path applied with same constellation scheme and then one side path applied with rotated constellation after phase shift, par 0115 and 0169).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Choi#1’663 into that of Lee’076. The motivation would have been to maximize a multiplexing gain and obtain optimum diversity gain according to the characteristic of a channel and CR of the FEC (par 0454).
The combination of Lee’076 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach:
transmitting, by the WTRU using the aggregated channels, (1) a first transmission of the first symbol set associated with a first partitioned bit set using a first single carrier (SC) channel in the aggregated channels and (2) a second transmission of the second symbol set associated with the first partitioned bit set using a second SC channel in the aggregated channels,


However Noh’592 from the same field of endeavor (see, fig. 1-2, wireless communication system 10 includes a plurality of BSs communicates with a plurality of UEs supporting single carrier frequency division multiple access (SC-FDMA), par 0045 and 0051) discloses:
transmitting, by the WTRU using the aggregated channels (see, fig. 11a, UL CC #1 and UL CC #2 in carrier aggregation, par 0145), (1) a first transmission of the first symbol set (see, symbol of SRC on UL CC#1, par 0145-0146) associated with a first partitioned bit set (see, SRC, par 0146) using a first single carrier (SC) channel (see, fig. 11a, UL CC #1 within single carrier system, par 0145-0146) in the aggregated channels and (2) a second transmission of the second symbol set (see, symbol of SRC on UL CC#2, par 0145-0146) associated with the first partitioned bit set (see, SRC, par 0146) using a second SC channel (see, fig. 11a, UL CC #2 within single carrier system, par 0145-0146) in the aggregated channels (see, fig. 11a, simultaneously transmits symbols of SRC using UL CC #1 and UL CC #2 in carrier aggregation within single carrier system, par 0145-0146),
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Noh’592 into that of Lee’076 modified by Choi#1’663. The motivation would have been to maintain the single carrier characteristic of SRS transmission in a carrier aggregation system (par 0140).

Regarding claim 2 (Previously Presented), Lee’076 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), wherein the first SC channel includes a first spatial stream of a MIMO transmission and the second SC channel includes a second spatial stream of the MIMO transmission (see, Nt transmit streams are respectively transmitted using single carrier through the Nt Tx antennas of the MIMO by performing precoding on R spatial streams, paragraph 0116, 0127, 0148-0150).

Regarding claim 3 (Previously Presented), Lee’076 discloses the method of claim 2 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), wherein the second SC channel is temporally offset from the first SC channel (see, CDD(Cyclic Delay Diversity) used for MIMO transmission using single carriers, paragraph 0100 and 0116, note: CDD  is transmit diversity mechanism implemented by applying a different phase delay (cyclic phase delay) for each OFDM subcarrier and thus time delay).

Regarding claim 8 (Currently Amended), Lee’076 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214),
wherein the generating of the first and second sets of complex-valued symbols using the dual modulation (see, Fig.9-10,  information processor of transmitter(UE) generates Nt transmit complex-valued symbols from the bit stream of information using a modulation scheme, par 0108, 0111-0112, 0118, 0124. Noted: LTE system supports transmission of 1, 2, or 4 antennas (therefore optionally Nt=2), Q=Nt=R=2 and thus dual modulation scheme supported, par 0089, 0109, 0124-0126) further comprises, performing any one of: (i) a bit-wise operation to the respective partitioned bit set prior to the mapping of the respective partitioned bit set to a corresponding symbol of the second symbol set (see, fig. 10, each of the Q channel encoders generate an encoded bit by performing channel coding on the information bit which is bit-wise operation before modulation mapper and size of the information bit or encoded bit is various, paragraph 0122); or (ii) a symbol-wise operation performed on the first symbol set to obtain the second symbol set (Note, the examiner picks an option to reject).

Regarding claim 19 (Currently Amended), Lee’076 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), further comprising. 
The combination of Lee’076 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: interleaving the first symbol set and the second symbol set prior to the use of the first and second SC channels.

Noh’592 from the same field of endeavor (see, fig. 1-2, wireless communication system 10 includes a plurality of BSs communicates with a plurality of UEs supporting single carrier frequency division multiple access (SC-FDMA), par 0045 and 0051) discloses: interleaving the first symbol set and the second symbol set prior to the use of the first and second SC channels (see, fig. 10 s160 and 12a, channel interleaving is performed before transmission using the single carrier channels UL CC#1 and UL CC#2, par 0130 and 0147. Noted, PUSCH transmitted on both UL CC#1 and UL CC#2 as shown in fig.12a can be equated to first symbol set and second symbol set).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Noh’592 into that of Lee’076 modified by Choi#1’663. The motivation would have been to efficiently transmit data when SRS and PUCCH are configured and transmitted simultaneously in a carrier aggregation system (par 0027).

Regarding claim 20 (Currently Amended), Lee’076 discloses a wireless transmit/receive unit (WTRU) configured to transmit symbols using aggregated channels (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), comprising: 
a processor (see, fig. 9, information processor 110, par 0109) configured to:
partition the set of bits into a plurality of partitioned bit sets (Note, each of the Q channel encoders receives information bits and generate an encoded bits, size of the encoded bits are various according to the size of the information bit and a channel coding scheme, par 0122. Noted, here size of information bits are determined according to size of the information bit and a channel coding scheme, and therefore partitioned into a plurality of partitioned bit sets), and 
generate first and second complex-valued symbols based on the partitioned bit sets (Note, FIG. 10, size of information bits are determined according to size of the information bit and a channel coding scheme, and therefore partitioned into a plurality of partitioned bit sets, par 0122) using dual modulation at least in part by (i) mapping the set of bits to a first symbol (see, fig. 10, complex-valued symbols in the transmit stream on first antenna, par 0124) using a first constellation mapping associated with a first constellation and by (ii) mapping the partitioned bit sets to a second symbol set (see, fig. 10, complex-valued symbols in the transmit stream on second antenna, par 0124) using a second constellation mapping associated with a second constellation (see, Fig.9-10,  information processor of transmitter(UE) generates Nt transmit complex-valued symbols from the bit stream of information using a modulation scheme, par 0108, 0111-0112, 0118, 0124. Noted: LTE system supports transmission of 1, 2, or 4 antennas (therefore optionally Nt=2), Q=Nt=R=2 and thus dual modulation scheme supported, par 0089, 0109, 0124-0126), wherein the first constellation mapping and the second constellation mapping each map a respective partitioned bit set to different constellation signal points (see, Fig. 10, each of the modulation mappers generates complex-valued modulation symbols using respective configurable modulation scheme for each codeword, modulation mapper generate modulation symbol by mapping the scrambled bit for the codeword to a symbol for representing a location on a signal constellation and scrambled bit was processed by channel encoder and scrambler from information bits, par 0122-0124); and 
transmitter circuitry (see, Fig. 9, Nt Tx antennas 190-1, . . . , 190-Nt, par 0109) configured to transmit (1) a first transmission of the first symbol set associated with a first partitioned bit set (see, fig. 10 and 11, spatial streams SS #0 generated by layer mapper for the first antenna, mapping could be equated to partition, par 0137) using a first single carrier (SC) channel and (2) a second4Application No. 16/300,266 Docket Ref.: 2016P00416WOUStransmission of the second symbol set associated with the first partitioned bit set (see, fig. 10 and 11, spatial stream SS #1 generated by layer mapper for the second antenna, mapping could be equated to partition, par 0137) using a second SC channel in the aggregated channels (see, Fig. 11, information bits processed by layer mapper, precoder and resource element mappers and then transmitted by antennas and selection from a plurality of sub-bands using a single carrier, par 0076, 0116-0117, 0134-0142. Noted: resource element mapper #n is configured to map the transmit stream #n to resource elements in a resource block allocated for information transmission using single carrier, par 0113 and 0116), 
wherein: 
the first transmission (see, spatial stream on first antenna, par 0148) of the first symbol set associated with the first partitioned bit set (see, CSI-RS transmitted on each of two Tx antenna, par 0134) and the second transmission (see, spatial stream on second antenna, par 0148) of the second symbol set associated with the first partitioned bit set (see, CSI-RS pattern, par 0195) are spatially and temporally offset from each other (see, FIG. 11, CSI-RS patterns transmitted on first and second Tx antennas are shifted along a time axis, par 0134-135, 0195. Noted, CSI are symbols by virtue of RS symbol may be a complex-valued symbol, par 0146 and 0148), and 
the first transmission (see, different type of CSI-RS transmitted on each component carriers of multiple carrier supporting carrier aggregation, par 0214-0215) associated with the first SC channel (see, first component carrier of multiple carrier supporting carrier aggregation, par 0214-0215) and the second transmission associated with the second SC channel (see, second component carrier of multiple carrier supporting carrier aggregation, par 0214-0215) are indexed using a single, common index (see, different type of CSI-RS transmitted on each component carriers of multiple carrier supporting carrier aggregation can be identified since resource elements are identified on the time/frequency domains, par 0195, 0214-0215. Noted, Fig. 17 shows example of indexed by subframe, par 0195).
Lee’076 discloses all the claim limitations but fails to explicitly teach:
wherein the first constellation mapping and the second constellation mapping each map a respective partitioned bit set to different constellation signal points and the second constellation mapping is representative of a mapping which is associated with a rotated first constellation; and
transmit, using the aggregated channels, (1) a first transmission of the first symbol set associated with a first partitioned bit set using a first single carrier (SC) channel in the aggregated channels and (2) a second4Application No. 16/300,266 Docket Ref.: 2016P00416WOUStransmission of the second symbol set associated with the first partitioned bit set using a second SC channel in the aggregated channels,

However Choi#1’663 from the same field of endeavor (see, fig. 1, apparatus to transmit broadcast signals with handheld profile designed for use in handheld and vehicular devices, par 0061 and 0110) discloses: wherein the first constellation mapping and the second constellation mapping each map a respective partitioned bit set (see, each of dual cell-word streams splitted by the Cell-word demultiplexer 5010-1, 0174) to different constellation signal points and the second constellation mapping is representative of a mapping which is associated with a rotated first constellation (Note, fig. 5b, two constellation mappers can modulate each cell words from the bit interleaver to complex-value constellation symbols, and then processed by MIMO encoder with phase hoping, phase hopping performs phase shift on one side transmitter as shown on fig. 32, par 0173, 0456. Noted: phase shift on one side transmitter of the two transmitters after constellation mapper as shown in fig. 5 is equivalent to both path applied with same constellation scheme and then one side path applied with rotated constellation after phase shift, par 0115 and 0169).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU as taught by Choi#1’663 into that of Lee’076. The motivation would have been to maximize a multiplexing gain and obtain optimum diversity gain according to the characteristic of a channel and CR of the FEC (par 0454).
The combination of Lee’076 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach:
transmit, using the aggregated channels, (1) a first transmission of the first symbol set associated with a first partitioned bit set using a first single carrier (SC) channel in the aggregated channels and (2) a second4Application No. 16/300,266 Docket Ref.: 2016P00416WOUStransmission of the second symbol set associated with the first partitioned bit set using a second SC channel in the aggregated channels.

However Noh’592 from the same field of endeavor (see, fig. 1-2, wireless communication system 10 includes a plurality of BSs communicates with a plurality of UEs supporting single carrier frequency division multiple access (SC-FDMA), par 0045 and 0051) discloses:
transmit, using the aggregated channels (see, fig. 11a, UL CC #1 and UL CC #2 in carrier aggregation, par 0145), (1) a first transmission of the first symbol set (see, symbol of SRC on UL CC#1, par 0145-0146) associated with a first partitioned bit set (see, SRC, par 0146) using a first single carrier (SC) channel (see, fig. 11a, UL CC #1 within single carrier system, par 0145-0146) in the aggregated channels and (2) a second transmission of the second symbol set (see, symbol of SRC on UL CC#2, par 0145-0146) associated with the first partitioned bit set (see, SRC, par 0146) using a second SC channel (see, fig. 11a, UL CC #2 within single carrier system, par 0145-0146) in the aggregated channels (see, fig. 11a, simultaneously transmits symbols of SRC using UL CC #1 and UL CC #2 in carrier aggregation within single carrier system, par 0145-0146),
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Noh’592 into that of Lee’076 modified by Choi#1’663. The motivation would have been to maintain the single carrier characteristic of SRS transmission in a carrier aggregation system (par 0140).


Regarding claim 21 (Previously Presented), Lee’076 discloses the WTRU of claim 20 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), wherein the first SC channel includes a first spatial stream of a MIMO transmission and the second SC channel includes a second spatial stream of the MIMO transmission (see, Nt transmit streams are respectively transmitted using single carrier through the Nt Tx antennas of the MIMO by performing precoding on R spatial streams, paragraph 0116, 0127, 0148-0150).

Regarding claim 22 (Previously Presented), Lee’076 discloses the WTRU of claim 21 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), wherein the second SC channel is temporally offset from the first SC channel (see, CDD(Cyclic Delay Diversity) used for MIMO transmission using single carriers, paragraph 0100 and 0116, note: CDD  is transmit diversity mechanism implemented by applying a different phase delay (cyclic phase delay) for each OFDM subcarrier and thus time delay).

Regarding claim 23 (Currently Amended), Lee’076 discloses the WTRU of claim 20 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), wherein the processor (see, fig. 9, information processor 110, par 0109) is configured to perform at least one of (i) a bit-wise operation to the respective partitioned bit set prior to the mapping of the respective partitioned bit set to a corresponding symbol of the second symbol set (see, fig. 10, each of the Q channel encoders generate an encoded bit by performing channel coding on the information bit which is bit-wise operation before modulation mapper and size of the information bit or encoded bit is various, paragraph 0122) or (ii) a time-varying symbol-wise operation performed on the first symbol set to obtain the second symbol set (Note, the examiner picks an option to reject).

Claims 6, 9-10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of Choi#1’663, and further in view of Noh’592 as applied to claims 1 and 20 above, and further in view of Mo et al (US 20070230594 A1, Priority Date: Mar 31, 2006).

Regarding claim 6 (Previously Presented), Lee’076 modified by Choi#1’663 and Noh’592 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214). 
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: the first constellation mapping and the second constellation mapping are selected such that adjacent constellations point pairs in the first mapping are non-adjacent in the second constellation mapping.

However Mo’594 from the same field of endeavor (see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., paragraph 0063, 0071-0072) discloses the first constellation mapping and the second constellation mapping are selected such that adjacent constellations point pairs in the first mapping are non-adjacent in the second constellation mapping (Note, achieve full transmit diversity when maximum likelihood condition satisfied by rearranging symbol position and swapping real and imaginary parts between tone-pairs using selected symbols and tones, paragraph 0005-0006, 0054 and 0056-0057, claim 1, 6 and 9, Note: maximum likelihood condition satisfied means adjacent constellations point pairs in the first mapping are non-adjacent in the second constellation mapping). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Mo’594 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (par 0054).

Regarding claim 9 (Original), Lee’076 as modified by Choi#1’663 and Noh’592 discloses the method of claim 8 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214).  
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: the symbol wise operation is time-varying.
However Mo’594 from the same field of endeavor (see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., paragraph 0063, 0071-0072) discloses the symbol wise operation is time-varying (see, second symbol have inverse position comparing with first symbol on the sub-carriers, paragraph 0054, note: position of the symbol indicate the timing sequence, and thus inverse the symbol position changed the timing sequence).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Mo’594 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (par 0054).

Regarding claim 10 (Currently Amended), Lee’076 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), wherein the mapping of the partitioned bit sets (Note, FIG. 10, size of information bits are determined according to size of the information bit and a channel coding scheme, and therefore partitioned into a plurality of partitioned bit sets, par 0122) to the second symbol set (see, fig. 10, complex-valued symbols in the transmit stream on first antenna, par 0124) using the second constellation mapping (see, Fig.9-10,  information processor of transmitter(UE) generates Nt transmit complex-valued symbols from the bit stream of information using a modulation scheme, par 0108, 0111-0112, 0118, 0124. Noted: LTE system supports transmission of 1, 2, or 4 antennas (therefore optionally Nt=2), Q=Nt=R=2 and thus dual modulation scheme supported, par 0089, 0109, 0124-0126) comprises.  
 The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: wherein the mapping of the partitioned bit sets to the second symbol set using the second constellation mapping comprises at least modifying IQ values of a corresponding symbol of the first symbol set to generate a corresponding symbol of the second symbol set.

However Mo’594 from the same field of endeavor (see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., par 0063, 0071-0072) discloses: wherein the mapping of the partitioned bit sets (see, bits mapped according to constellation diagram, par 0051) to the second symbol set (see, symbols, par 0054) using the second constellation mapping (see, second constellation mapping, par 0006) comprises at least modifying IQ values of a corresponding symbol of the first symbol set to generate a corresponding symbol of the second symbol set ( see, transmitting symbols twice by swapping real and imaginary parts of the first symbols to generate the second symbols using the second constellation mapping, par 0006, 0054. Noted, symbol set corresponding to symbols in the data stream, par 0018-0019).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Mo’594 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (par 0054).

Regarding claim 24 (Currently Amended), Lee’076 discloses the WTRU of claim 20 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214), wherein the processor (see, fig. 9, information processor 110, par 0109) is configured to.
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: perform any of: any of: (1) at least modify IQ values of a corresponding symbol of the first symbol set to generate a corresponding symbol of the second symbol set; or (2) interleave the first symbol set and the second symbol set prior to use of the first and second SC channels.

However Mo’594 from the same field of endeavor (see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., par 0063, 0071-0072) discloses: perform any of: any of: (1) at least modify IQ values of a corresponding symbol of the first symbol set to generate a corresponding symbol of the second symbol set (see, transmitting symbols twice by swapping real and imaginary parts of the first symbols to generate the second symbols using the second constellation mapping, par 0006, 0054. Noted, symbol set corresponding to symbols in the data stream, par 0018-0019); or (2) interleave the first symbol set and the second symbol set prior to use of the first and second SC channels (Noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU as taught by Mo’594 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (paragraph 0054).

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of Choi#1’663, and further in view of Noh’592 as applied to claims 1 and 20 above, and further in view of Pi et al (US 20080225965 A1, Priority Date: Feb 28, 2008).
Regarding claim 11 (Original), Lee’076 modified by Choi#1’663 and Noh’592 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214). 
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: at least one of the first constellation mapping and the second constellation mapping is a square 64-QAM constellation mapping.

However Pi’965 from the same field of endeavor (see, fig. 4, transmitter chain processing data via modulator and DFT followed by IFFT etc. using MIMO in SC-FDMA system, paragraph 0128-0129, 0135) discloses at least one of the first constellation mapping and the second constellation mapping is a square 64-QAM constellation mapping (see, fig. 12, square 64-QAM used as modulation scheme, paragraph 0149, 0151 and table 2).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Pi’965 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to make sure each code block get roughly the same level of protection by carefully designing the channel interleaver including mapping from coded bits of different code blocks to modulation symbols, and the mapping from modulation symbols to time, frequency and spatial resources (paragraph 0155).

Regarding claim 25 (Previously Presented), Lee’076 modified by Choi#1’663 and Noh’592 discloses the WTRU of claim 20 (see, Fig. 1 and 9, UE transmits symbols supporting carrier aggregation in wireless communication system, paragraph 0016-0017, 0108, 0112 and 0214).
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: wherein any of: the first constellation mapping or the second constellation mapping is a square 64-QAM constellation mapping.

However Pi’965 from the same field of endeavor (see, fig. 4, transmitter chain processing data via modulator and DFT followed by IFFT etc. using MIMO in SC-FDMA system, paragraph 0128-0129, 0135) discloses the first constellation mapping or the second constellation mapping is a square 64-QAM constellation mapping (see, fig. 12, square 64-QAM used as modulation scheme, paragraph 0149, 0151 and table 2).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU as taught by Pi’965 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to make sure each code block get roughly the same level of protection by carefully designing the channel interleaver including mapping from coded bits of different code blocks to modulation symbols, and the mapping from modulation symbols to time, frequency and spatial resources (par 0155).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of Choi#1’663, and further in view of Noh’592 as applied to claim 1 above, and further in view of Liu et al (US20160352552A1,  Pro 62166253 Priority Date: May 26, 2015).

Regarding claim 18 (Previously Presented), Lee’076 modified by Choi#1’663 and Noh’592 discloses the method of claim 1 (see, fig. 1 and 9, transmit reference signals in wireless communication system, paragraph 0016-0017, 0108). 
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: wherein the WTRU uses a signaling field in a Physical Layer Convergence Procedure (PLCP) header to indicate use of the dual pipelined modulation.

	However Liu’552 from the same field of endeavor (see, fig. 1-2, AP and STA exchange HE PPDU frame supporting modulation and coding scheme (MCS) and dual carrier modulation (DCM) indication in a wireless communications system 100, paragraph 0021) discloses: wherein the WTRU (see, fig. 2, transmitting device, par 0027) uses a signaling field in a Physical Layer Convergence Procedure (PLCP) header to indicate use of the dual pipelined modulation (see, transmitter sends HE PPDU frame including DCM indication bit in MCS sub-field of HE SIG-A or HE SIG-B field of the HE PPDU (PLCP data unit) frame, par 0021, 0026, 0030. Noted, DCM indicates transmitter modulates with different mapping schemes, par 0026).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Liu’552 into that of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to reliably transmit physical layer related signaling information and/or data in HE WLAN (abstract).


Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of Choi#1’663, and further in view of Noh’592 as applied to claims 1 and 20 above, and further in view of Elbwart et al (US20090052576A1).
Regarding claim 26 (Currently Amended), Lee’076 modified by Choi#1’663 and Noh’592 discloses the method of claim 1 (see, fig. 1 and 9, transmit reference signals in wireless communication system, paragraph 0016-0017, 0108).
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: wherein the mapping to the first symbol set and the mapping to the second symbol set, each use all of the bits in the respective partitioned bit set.

However Elbwart’576 from the same field of endeavor (see, fig. 22 and 31,  transmitting apparatus 3101 performs voice communication or data communication with a receiving apparatus 3110, par 0192, 0194) discloses: wherein the mapping to the first symbol set and the mapping to the second symbol set, each use all of the bits in the respective partitioned bit set (see, Fig. 22, Each 4-bit word is used as input to two distinct diversity branches before interleaving and mapping onto complex symbols employing two different AICO mappings (first 16 QAM constellation and second rearranged constellation), par 0192. Noted, each 4-bit word can be equated to partitioned bit set).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of transmitting and receiving a data bit stream in a communication system using 16-QAM constellations as taught by Elbwart’576 into the method of transmitting a reference signal of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to provide a modulation and coding scheme with improved bit-error rate (par 0019).

Regarding claim 27 (Currently Amended), Lee’076 discloses the WTRU of claim 20 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116), wherein the processor (see, fig. 9, information processor 110, par 0109) is configured to.
The combination of Lee’076, Choi#1’663 and Noh’592 discloses all the claim limitations but fails to explicitly teach: map to the first symbol set all of the bits in the respective partitioned bit set and to map to the second symbol set all of the bits in the respective partitioned bit set.

However Elbwart’576 from the same field of endeavor (see, fig. 22 and 31,  transmitting apparatus 3101 performs voice communication or data communication with a receiving apparatus 3110, par 0192, 0194) discloses: map to the first symbol set all of the bits in the respective partitioned bit set (see, each 4-bit word, par 0192) and to map to the second symbol set all of the bits in the respective partitioned bit set (see, Fig. 22, Each 4-bit word is used as input to two distinct diversity branches before interleaving and mapping onto complex symbols employing two different AICO mappings (first 16 QAM constellation and second rearranged constellation), par 0192).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU of transmitting and receiving a data bit stream in a communication system using 16-QAM constellations as taught by Elbwart’576 into the WTRU of transmitting a reference signal of Lee’076 modified by Choi#1’663 and Noh’592. The motivation would have been to provide a modulation and coding scheme with improved bit-error rate (par 0019).


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fine et al (US20170195066A1) discloses: FIG. 1, partitioning circuitry 102 receives source data 104 that will be modulated and transmitted (202) and partitions the source data 104 into a first bit stream output 106 for a first coding layer 108 and into a second bit stream output 110 for a second coding layer 112 (204). The partitioning may be responsive to the code rates in the first and second coding layer, with the partitioning circuitry 102 providing bits from the source data to meet those coding rates (par 0011), The first coding layer 108 and second coding layer 112 implement set partitioning that separates the source data bits…modulator 100 may implement a division into four sets of 16 QAM, with four bits in the second coding layer 112 determining a particular symbol in the 16 QAM constellation, and the remaining two bits in the first coding layer 108 determining the 16 QAM set (par 0021), The modulator 100 may implement ASMM by implementing a division of the modulation constellation symbol set into subsets, e.g., by set partitioning (par 0034).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473